Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Upon review of the record, we conclude that there is substantial evidence to support the determination denying petitioner’s application for accidental disability retirement benefits. There is a rational basis for concluding that an incident happening on April 12, 1990, when petitioner fell down some stairs where she worked as a Senior Youth Division Counselor, occurred because of petitioner’s own misstep and, conse*942quently, this incident did not constitute an accident as that term is defined by statute. Petitioner’s remaining arguments have been examined and found unpersuasive.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.